Case 1:17-cv-06334-PGG-SLC Document 111 Filed 04/03/20 Page 1 of 2




       TELEPHONE: 1-202-956-7500
        FACSIMILE: 1-202-293-6330                            1700 New York Avenue, N.W.
           WWW.SULLCROM.COM
                                                                       Suite 700
                                                              Washington, D.C. 20006-5215
                                                                               ______________________


                                                                   NEW YORK • LOS ANGELES • PALO ALTO

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                      BEIJING • HONG KONG • TOKYO

                                                                          MELBOURNE • SYDNEY




                                                                April 3, 2020

 Via ECF

 Hon. Sarah L. Cave,
    United States Magistrate Judge,
         Daniel Patrick Moynihan United States Courthouse,
             500 Pearl Street,
                 New York, New York 10007.

     Re:            Kirschner v. JPMorgan Chase Bank, N.A., No. 17-cv-6334 (PGG) (SLC)

 Dear Judge Cave:

         I am counsel for JPMorgan in the above-referenced matter and write on behalf of
 all defendants in response to plaintiff’s April 2, 2020 letter, which states that plaintiff
 intends to “move to amend the complaint on or before April 15, 2020 to include fraud-
 based claims.” (Dkt. 110.)

         As plaintiff’s counsel explained at the February 20, 2020 case-management
 conference, plaintiff believes that he needs to seek leave to amend now “for the purposes
 of tolling the statute of limitation” under New York law. (Dkt. 102, Tr. at 7:6–13.)
 Although plaintiff has stated that he believes his new claims, which stem from the same
 underlying transaction at issue in the operative complaint, would relate back to the filing
 of the original complaint in this case, he contends that an amendment is nevertheless
 appropriate to avoid any later dispute between the parties on the issue of limitations. In an
 effort to address plaintiff’s concern and avoid burdening the Court with unnecessary
 motion practice, defendants offered to confirm in writing that they would not challenge
 plaintiff’s proposed amendments on the basis that they do not relate back to the claims
 made in the original pleading under Federal Rule of Civil Procedure 15(c). Such a
 confirmation would be sufficient to avoid the concern plaintiff articulated at the
 conference, but plaintiff rejected that simple solution.

         In light of defendants’ offer, there is no need for plaintiff to seek leave to amend at
 this time, and doing so would impose unnecessary burdens on the Court and the parties.
 Defendants’ motion to dismiss the operative complaint has been fully briefed and pending
 before Judge Gardephe since June 28, 2019; a ruling on that motion could significantly
 narrow or dismiss entirely the claims against defendants. It would be a waste of the Court’s
Case 1:17-cv-06334-PGG-SLC Document 111 Filed 04/03/20 Page 2 of 2




  Hon. Sarah L. Cave                                                                           -2-


 and the parties’ resources if the parties were forced to file additional briefing on issues that
 may be resolved once the Court rules on the pending motion—particularly when plaintiff’s
 stated reason for seeking to amend now would be addressed by defendants’ proposed
 confirmation regarding relation back.

         Defendants submit that, in light of the fully briefed and case dispositive motion
 currently pending before Judge Gardephe, any motion for leave to amend can and should
 be made to him once the pending motion to dismiss is decided (to the extent not barred by
 his decision on the motion to dismiss)—which is consistent with plaintiff’s request in his
 opposition brief thereto for leave to amend “[i]f the Motion is granted to any extent.”
 (Dkt. 81 at 40 n.41.) If, however, Your Honor or Judge Gardephe intends to consider
 plaintiff’s request for leave at this time, defendants respectfully request an opportunity to
 submit a pre-motion letter in the ordinary course explaining why we believe leave should
 not be granted.

                                                                 Respectfully submitted,

                                                                 /s/ Christopher M. Viapiano

 cc:     All counsel (via ECF)
